Citation Nr: 0622289	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  05-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.	Entitlement to an effective date earlier than December 9, 
2002, for an award of service connection for ankylosis of the 
left ring finger.  

2.	Entitlement to an effective date earlier than December 9, 
2002, for an award of service connection for a scar above the 
left anterior abdominal wall.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1948.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before a Decision Review 
Officer of the RO in April 2005.  He also provided testimony 
at a video-conference hearing before the undersigned Veterans 
Law Judge in December 2005.  A transcript of each hearing is 
of record.


FINDINGS OF FACT

1.	The veteran's claim for service connection for the 
residuals of abdominal surgery was denied by the RO in 1955 
for failure to submit requested evidence; the veteran was 
notified of the denial, and of his appellate rights, but did 
not file a timely appeal.  

2.	The veteran submitted an application to reopen his claim 
for service connection for the residuals of abdominal surgery 
as well as an original claim for service connection for a 
deformity of the left ring finger on December 9, 2002.  




CONCLUSION OF LAW

The proper effective date for an award of service connection 
for a scar above the anterior abdominal wall and ankylosis of 
the left ring finger is December 9, 2002.  38 U.S.C.A. § 
5110(a), (b) (West 2002); 38 C.F.R. § 3.400,(a), (b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the issues before the Board involve 
the effective date of the veteran's award of service 
connection.  In a VCAA letter dated in June 2004, prior to a 
September 2004 rating decision denying the earlier effective 
date claims, the RO notified the appellant of the information 
and evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although this letter did not address the disability 
evaluation element of a service connection claim, the 
disability evaluations assigned for the veteran's service-
connected disabilities are not matters currently before the 
Board and the decision herein will have no impact on those 
ratings.

The record also reflects that all pertinent evidence has been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

The veteran is seeking an earlier effective date for awards 
of service connection for a scar above the anterior abdominal 
wall and for ankylosis of the left ring finger.  He testified 
at two hearings regarding these issues, basically indicating 
that his claim is based upon the fact that, when he initially 
went to VA to apply for compensation benefits, he was, 
essentially, laughed out of the office by VA personnel 
because of the nature of his claimed disabilities.  While the 
Board is cognizant of these contentions, the matter must be 
decided on the record, which does not include written 
evidence of this visit.  

Review of the record shows that the veteran did apply for 
compensation based upon abdominal surgery in 1955 and that 
the RO, in writing, requested medical evidence documenting 
continuity of symptoms of his claimed disability.  When no 
response was received from the veteran, who was represented 
at that time by a service organization, the RO denied the 
claim and notified the veteran that he had one year to appeal 
the denial.  The veteran, in August 1955, responded by 
submitting a statement listing those times he was treated in 
service and submitting a record showing that he was found to 
have intestinal parasites in March 1955.  In September 1955, 
the veteran was again notified of the need to submit evidence 
of continuity of symptoms.  There is no indication that he 
responded to this letter.  

On December 9, 2002, the veteran's claim for service 
connection for a deformity of the left ring finger and 
abdominal surgery residuals was received.  Service connection 
was granted by rating decision of the RO in February 2003, 
with the effective date of the award set as December 9, 2002.  
In March 2004 he submitted a claim for an earlier effective 
date of the award.  

The record shows that the veteran submitted a claim for 
service connection for abdominal surgery in 1955.  The claim 
was denied and the veteran did not appeal the denial in a 
timely fashion.  By regulation, the effective date of the 
award based upon his reopened claim is the date of receipt of 
that claim, December 9, 2002.  His initial claim for service 
connection for a left ring finger deformity was received by 
VA on December 9, 2002.  Again, the award may not be 
effective earlier than the date of receipt of the original 
claim.  Under these circumstances, the appeal must be denied.  


ORDER

An effective date earlier than December 9, 2002, for an award 
of service connection for ankylosis of the left ring finger 
is denied.  

An effective date earlier than December 9, 2002, for an award 
of service connection for a scar above the left anterior 
abdominal wall is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


